Case 2:19-cv-02384-TLP-dkv Document 3 Filed 06/11/19 Pagelof2 PagelD 25

Ret bth
. UNITED STATES OF AMERICA DISTRICT COURT
WESTERN DISTRICT OF TENNESSEE op-3. isi) 1 P22: ! |
WESTERN DIVISION AT MEMPHIS ~

 

Teresa Sloun Cak/a)

 

Donella D. (pseudonym), ) DOCKET NUMBER
Plaintiff, )

V. )

DEPARTMENT OF THE TREASURY, IRS )

Steven T. Mnuchen, Secretary, ) DATE: JUNE 11, 2019
Agency. )

 

MOTION TO REQUEST A COURT APPOINTED ATTORNEY

 

TO THE HONORABLE CHANCELLORS AND/OR MAGISTRATES OF THE UNITED
STATES OF AMERICA DISTRICT COURT IN TENNESSEE FOR THE WESTERN
DISTRICT AT MEMPHIS

I. JURISDICTION AND PARTIES

Pursuant to Federal Rule of Civil Procedure Plaintiff moves to receive a court appointed
attorney. This matter is before the Court on the motion of the Plaintiff, to receive a court

appointed attorney.

WHEREFORE, the Petitioner respectfully requests that this motion be granted and this Court
and/or Chief Magistrate enter an order

(1.)Granting leave for the Petitioner to receive a court-appointed attorney.

(2.)Granting leave for the Plaintiff to receive an extension of time for any future responses to this

litigation until a court appointed attorney has been assigned.

Page lof 2
Case 2:19-cv-02384-TLP-dkv Document 3 Filed 06/11/19 Page 2of2 PagelD 26

Il. ARGUMENT

.
*

Plaintiff seeks the Court grant her leave to receive a court-appointed attorney. Plaintiff does not
currently have the financial means to afford an attorney who can litigat at the federal level.
Plaintiff believes that all citizens should have the right to due process and justice should not be
just for the rich but for all. Plaintiff is a United States’ military veteran. Plaintiff defended the

country, now, it is the Plaintiff who needs the country to assist in her time of defense.

II. CONCLUSION

For the foregoing reasons, Plaintiff requests that the Court grant her leave to receive a court-

appointed attorney.

Respectfully submitted this 11th day of June, 2019.

LAMA

Teresa Young
P.O. Box 241702
Memphis, TN 38124

Page 2 of 2
